DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Liu et al., US 2012/0201201 A1 (disclosed prior art): discloses a method for discovering neighboring wireless access points where the wireless access points can be adapted to scan available wireless data radio channels for wireless access points in different subnets. In order to facilitate roaming, each home agent maintains a list of the addresses, such as the IP addresses, of home agents in other subnets and this information is obtained by exchanging home agent addresses via the neighbor wireless access points (see Liu, paragraphs [0030], [0039] and [0077]).
2. Wang et al., US 2014/0355576 A1: discloses a method for coordinating beacon transmission times for a plurality of access points (APs) in a wireless local area network that includes generating a first neighboring AP list listing one or more neighboring AP(s) of a first AP, deriving a first beacon transmission time for the first AP according to the first neighboring AP list, and transmitting a beacon message at the first beacon transmission time by the first AP (see Wang, abstract, paragraphs [0002], [0019], [0028 and Fig. 5).

4. Wang et al., US 2017/0019865 A1: discloses a method for performing an efficient network transition by sending one or more of Probe Request frames that is received and processed by an AP. A Probe Request frame may be transmitted at less than full power and the BSS transitions may be enhanced by indicating reasons for the transition, security information, or quality of service (QoS) information (see Wang, abstract and paragraph [0005]).
5. Abhishek et al., US 2007/0255834 A1: discloses a method for handling a transition of a roaming mobile user device (i.e., a roaming client) from one access point (AP) to a target AP where a roaming client performs discovery for multiple target APs. The method is performed for each target AP for which discovery was performed (see Abhishek, abstract and paragraphs [0101] and [0115]).


Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to load balancing in a wireless local area network (WLAN) based on rapid dissemination of operational information.
The closest prior of records fails to teach the allowable features of claims 1-20.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, 10 and 18, the claimed limitations “discover the other access points in a radio-frequency (RF) neighborhood by scanning supported RF channels using wireless communication between the access point and the other access points;
establish dedicated connections between the access point and the discovered other access points;
exchange operational information with the discovered other access points using the dedicated connections between the access point and the other access points;
associate with and provide wireless service to the electronic device;
determine that a basic-service-set (BSS) transition is warranted based on a criterion;
recommend one or more access points in the discovered other access points for the electronic device to associate with based on the operational information, so that the electronic device is able to obtain improved communication performance relative to that provided by the access point; and
distribute the operational information to the discovered other access points to enable roaming and reconnection” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/10/2021